DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3, along with claims 4 and 22-31, dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “a gel composition comprising an acrylamide polymer or copolymer; one or more crosslinkers.”  Based on the way in which the claim is presented, it appears Applicant is defining the acrylamide polymer or copolymer itself as a gel composition.  Within the specification as filed, however, it appears the gel composition is not formed until the acrylamide polymer or copolymer is crosslinked by the crosslinker, and, as such, the gel would rather comprise a crosslinked acrylamide.  As such, there does not appear to be sufficient written description for the gel composition itself as comprising the acrylamide polymer or copolymer.  
Claim 13, along with claims 14-16, dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites “a gel composition comprising an acrylamide polymer or copolymer, one or more crosslinkers, and a breaker composition.”  Based on the way in which the claim is presented, it appears Applicant is defining the acrylamide polymer or copolymer itself as a gel composition.  Within the specification as filed, however, it appears the gel composition is not formed until the acrylamide polymer or copolymer is crosslinked by the crosslinker, and, as such, the gel would rather comprise a crosslinked acrylamide.  As such, there does not appear to be sufficient written description for the gel composition itself as comprising the acrylamide polymer or copolymer.  
Claim 19, along with claim 20, dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “a gel composition comprising an acrylamide polymer or copolymer, one or more crosslinkers, and a breaker composition.”  Based on the way in which the claim is presented, it appears Applicant is defining the acrylamide polymer or copolymer itself as a gel composition.  Within the specification as filed, however, it appears the gel composition is not formed until the acrylamide polymer or copolymer is crosslinked by the crosslinker, and, as such, the gel would rather comprise a crosslinked acrylamide.  As such, there does not appear to be sufficient written description for the gel composition itself as comprising the acrylamide polymer or copolymer.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, along with claims 4 and 22-31, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “A well treatment fluid comprising: (i) a gel composition comprising an acrylamide polymer or copolymer; (ii) one or more crosslinkers.” It is unclear if Applicant is intending to claim the acrylamide polymer/copolymer itself as a gel, or if the placement of (i) should rather be prior to “an acrylamide polymer or copolymer” so that the gel composition comprises an acrylamide polymer or copolymer and one or more crosslinkers.  Based on the specification, it appears the gel is indeed formed by the acrylamide polymer/copolymer and crosslinker together.  As such, clarification is required.
Dependent claim 4 further recites “wherein the gel composition is formed by combining the monomers of the acrylamide polymer or copolymer and the one or more crosslinkers.”  It is unclear if Applicant is referring to the previously claimed gel of 3 (i) in that claim 3 requires a gel composition of acrylamide and it appears the crosslinker may be separate therefrom based on the way in which claim 3 is presented.  Clarification is required.
Claim 4 recites the limitation "the monomers of the acrylamide polymer or copolymer" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘monomers of” acrylamide are not required in claim 3, upon which claim 4 depends.  The Examiner notes, “monomers” are presented in new dependent claim 22 and would appear to provide antecedent basis for the monomers of claim 4.  Should Applicant wish to provide proper antecedent basis for the limitations of claim 4, amendments to change the dependency of claim 4 to claim 22 may be considered.  
Claims 28 and 29 each recite the limitation "the one or more water-soluble iron containing compounds" in lines 1-2 thereof.  There is insufficient antecedent basis for this limitation in the claim since a water soluble iron containing compound was not previously required within the claims.  
Claim 13, along with claims 14-16, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within the preamble of claim 13, Applicant recites “A method of treating a wellbore;” the only method step of the claim then recites “injecting into a wellbore.”  It is unclear if Applicant is intending the same wellbore, in which instance, the second “a” should be replaced with -the-.  Furthermore, it is unclear as to how mere “injecting” into a wellbore is “treating” the wellbore as there are no further steps claimed that to suggest an active treatment of the wellbore.  As such, it is unclear as to how the wellbore is intended to be treated.
Claim 13 recites “injecting into a wellbore a gel composition comprising an acrylamide polymer or copolymer, one or more crosslinkers, and a breaker composition.”  Based on this phrasing, it is unclear if Applicant is intending to claim the acrylamide polymer/copolymer itself as a gel, or if the combination of all elements, i.e., the acrylamide polymer or copolymer and one or more crosslinkers and breaker composition is the gel composition.  Based on the specification, it appears the gel is only formed by the acrylamide polymer/copolymer and crosslinker together.  Clarification is required.
Claim 14 recites the limitation "the monomers of the acrylamide polymer or copolymer" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘monomers of” acrylamide are not required in claim 13, upon which claim 14 depends.  
Claim 15 recites “wherein the breaker composition is injected into the wellbore substantially at the same time as the gel composition.”  Based on the wording of claim 13, however, it appears the breaker composition may be a component of the gel composition, and, as such, it would thus appear it would be injected at “substantially the same time.”  Clarification is required.
Claim 16 recites “wherein the breaker composition is injected into the wellbore after the gel composition.”  Based on the wording of claim 13, however, it appears the breaker composition may be a component of the gel composition, and, as such, it is unclear as to how it could be injected after the gel composition if it is a component thereof.  Clarification is required.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within the preamble of claim 17, Applicant recites “A method of fracturing a subterranean formation;” the only method step of the claim then recites “placing the compositions into a subterranean formation.”  It is unclear if Applicant is intending the same subterranean formation, in which instance, the second “a” should be replaced with -the-.  
Claim 17 recites the limitation "the compositions" in the second to last line thereof.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner acknowledges Applicant’s claiming of “a first composition,” “a second composition,” and “a breaker composition,” previously within the claim; however, “the compositions” renders the claim unclear in that it is unclear if all 3 compositions are to be placed into the well or if any combination thereof is suitable to provide for “the compositions.” Clarification is required.   
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within the preamble of claim 19, Applicant recites “A method of fracturing a subterranean formation;” the only method step of the claim then recites “placing the compositions into a subterranean formation.”  It is unclear if Applicant is intending the same subterranean formation, in which instance, the second “a” should be replaced with -the-.  
Claim 19 recites the limitation "the compositions" in the second to last line thereof.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner acknowledges Applicant’s claiming of “a gel composition,” “one or more crosslinkers,” and “a breaker composition,” previously within the claim; however, “the compositions” renders the claim unclear in that it is unclear if “the compositions” includes all 3 previously claimed components (the Examiner notes, “one or more crosslinkers” does not recite “composition”), a combination of the gel composition and breaker composition or components of one of the aforenoted compositions.  As such, clarification is required.   
Claim 19 recites “providing: (i) a gel composition comprising an acrylamide polymer or copolymer; (ii) one or more crosslinkers.” It is unclear if Applicant is intending to claim the acrylamide polymer/copolymer itself as a gel, or if the placement of (i) should rather be prior to “an acrylamide polymer or copolymer” so that the gel composition comprises an acrylamide polymer or copolymer and one or more crosslinkers.  Based on the specification, it appears the gel is indeed formed by the acrylamide polymer/copolymer and crosslinker together.  Clarification is required.
Dependent claim 20 further recites “wherein the gel composition is formed by combining the monomers of the acrylamide polymer or copolymer and the one or more crosslinkers.”  It is unclear if Applicant is referring to the previously claimed gel of 19 (i) in that claim 19 requires a gel composition of acrylamide and it appears the crosslinker may be separate therefrom based on the way in which claim 19 is presented.  Clarification is required.
Claim 20 recites the limitation "the monomers of the acrylamide polymer or copolymer" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘monomers of” acrylamide are not required in claim 19, upon which claim 20 depends.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 11, 13, 15, 17, 19 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes, JR. et al. (US 2005/0061502).
With respect to independent claim 3, Hanes, JR. et al. discloses a well treatment fluid comprising: (i) a gel comprising an acrylamide polymer or copolymer ([0018], wherein polyacrylamide is disclosed); (ii) one or more crosslinkers ([0026], wherein a crosslinker can be included in the treatment fluid); and (iii) a breaker composition comprising one or more iron-containing compounds ([0025], wherein iron containing compounds may be used with conventional activators) and one or more booster compounds selected from the group as claimed ([0025], wherein cupric ion chelated with EDTA, i.e. a salt of EDTA, and aminocarboxylates are disclosed as conventional activators).  Hanes, JR. et al. discloses each of the components as capable of use within the well treatment fluid; the polyacrylamide as an option for the gelling agent, a crosslinker as an optional additive and each of the breaker composition components of an iron containing compound and booster compound, as set forth above.  As such, it would have been obvious to one having ordinary skill in the art to include the above set forth combination of gelling agent, crosslinker and breaker composition components disclosed by Hanes, JR. et al. together in a single well treatment fluid, as instantly claimed since Hanes, JR. et al. discloses the inclusion of each of the noted components of a gelling agent, crosslinker and breaker composition as used together in the well treatment fluid, and, therefore, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of acrylamide, crosslinker and breaker composition from the components suggested by Hanes, JR. et al. as each are disclosed as used for a specific purpose within a well treatment fluid, i.e., gelling agent, crosslinker and breaker, and, therefore, one of ordinary skill would recognize the use of each for forming a gelled well treatment fluid that has its viscosity reduced after it has been used for its intended purpose within the well.
With respect to new dependent claim 22, Hanes, JR. et al. discloses wherein the gel composition is in the form of monomers of an acrylamide polymer or copolymer ([0018], wherein polyacrylamide is disclosed), and wherein the one or more crosslinkers crosslink the monomers of the acrylamide polymer or copolymer ([0026], wherein the crosslinkers are disclosed as crosslinking molecules of the particular gelling agent utilized).
With respect to new dependent claims 23 and 24, Hanes, JR. et al. discloses wherein the one or more iron-containing compounds is selected from the group as claimed ([0025]).
With respect to new dependent claims 25 and 26, Hanes, JR. et al. discloses wherein the one or more crosslinkers are selected from the group as claimed ([0026]).  
With respect to new dependent claim 27, Hanes, JR. et al. discloses wherein the gel composition is in the form of an aqueous dispersion or emulsion of an acrylamide polymer or copolymer ([0019]; [0028]; wherein the base fluid may be in the form of an emulsion, thereby providing for an aqueous emulsion of the polymer as claimed).
With respect to new dependent claims 28 and 29, Hanes, JR. et al. discloses wherein the one or more iron-containing compounds is selected from the group as claimed ([0025]).
With respect to new dependent claims 30 and 31, Hanes, JR. et al. discloses wherein the one or more crosslinkers are selected from the group as claimed ([0026]).  

With respect to independent claim 9, Hanes, JR. et al. discloses a method of treating a wellbore ([0029]-[0033]) comprising: injecting into the wellbore: (i) a first composition comprising monomers of an acrylamide polymer or copolymer, or an aqueous dispersion or emulsion of an acrylamide polymer or copolymer ([0018], wherein polyacrylamide is disclosed), (ii) a second composition comprising one or more crosslinkers ([0026], wherein a crosslinker can be included in the treatment fluid) and (iii) a breaker composition comprising one or more iron-containing compounds ([0025], wherein iron containing compounds may be used with conventional activators) and one or more booster compounds selected from the group as claimed ([0025], wherein cupric ion chelated with EDTA, i.e. a salt of EDTA, and aminocarboxylates are disclosed as conventional activators).  Hanes, JR. et al. discloses each of the components as capable of use within the well treatment fluid; the polyacrylamide as an option for the gelling agent, a crosslinker as an optional additive and each of the breaker composition components of an iron containing compound and booster compound, as set forth above.  As such, it would have been obvious to one having ordinary skill in the art to include the above set forth combination of gelling agent, crosslinker and breaker composition components disclosed by Hanes, JR. et al. together in a single well treatment fluid, as instantly claimed since Hanes, JR. et al. discloses the inclusion of each of the noted components of a gelling agent, crosslinker and breaker composition as used together in the well treatment fluid, and, therefore, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of acrylamide, crosslinker and breaker composition from the components suggested by Hanes, JR. et al. as each are disclosed as used for a specific purpose within a well treatment fluid, i.e., gelling agent, crosslinker and breaker, and, therefore, one of ordinary skill would recognize the use of each for forming a gelled well treatment fluid that has its viscosity reduced after it has been used for its intended purpose within the well.
With respect to dependent claim 11, Hanes, JR. et al. discloses wherein the breaker composition is injected into the wellbore substantially at the same time as the gel composition ([0031]-[0033]).

With respect to independent claim 13, Hanes, JR. et al. discloses a method of treating a wellbore ([0029]-[0033]) comprising: injecting into a wellbore a gel composition comprising an acrylamide polymer or copolymer ([0018], wherein polyacrylamide is disclosed), one or more crosslinkers ([0026], wherein a crosslinker can be included in the treatment fluid) and a breaker composition comprising one or more iron-containing compounds ([0025], wherein iron containing compounds may be used with conventional activators) and one or more booster compounds selected from the group as claimed ([0025], wherein cupric ion chelated with EDTA, i.e. a salt of EDTA, and aminocarboxylates are disclosed as conventional activators).  Hanes, JR. et al. discloses each of the components as capable of use within the well treatment fluid; the polyacrylamide as an option for the gelling agent, a crosslinker as an optional additive and each of the breaker composition components of an iron containing compound and booster compound, as set forth above.  As such, it would have been obvious to one having ordinary skill in the art to include the above set forth combination of gelling agent, crosslinker and breaker composition components disclosed by Hanes, JR. et al. together in a single well treatment fluid, as instantly claimed since Hanes, JR. et al. discloses the inclusion of each of the noted components of a gelling agent, crosslinker and breaker composition as used together in the well treatment fluid, and, therefore, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of acrylamide, crosslinker and breaker composition from the components suggested by Hanes, JR. et al. as each are disclosed as used for a specific purpose within a well treatment fluid, i.e., gelling agent, crosslinker and breaker, and, therefore, one of ordinary skill would recognize the use of each for forming a gelled well treatment fluid that has its viscosity reduced after it has been used for its intended purpose within the well.
With respect to dependent claim 15, Hanes, JR. et al. discloses wherein the breaker composition is injected into the wellbore substantially at the same time as the gel composition ([0031]-[0033]).

With respect to independent claim 17, Hanes, JR. et al. discloses a method of fracturing a subterranean formation ([0033]) comprising: providing (i) a first composition comprising monomers of an acrylamide polymer or copolymer, or an aqueous dispersion or emulsion of an acrylamide polymer or copolymer ([0018], wherein polyacrylamide is disclosed), (ii) a second composition comprising one or more crosslinkers ([0026], wherein a crosslinker can be included in the treatment fluid) and (iii) a breaker composition comprising one or more iron-containing compounds ([0025], wherein iron containing compounds may be used with conventional activators) and one or more booster compounds selected from the group as claimed ([0025], wherein cupric ion chelated with EDTA, i.e. a salt of EDTA, and aminocarboxylates are disclosed as conventional activators); and placing the compositions into a subterranean formation so as to create or enhance a fracture in the subterranean formation ([0033]). Hanes, JR. et al. discloses each of the components as capable of use within the well treatment fluid; the polyacrylamide as an option for the gelling agent, a crosslinker as an optional additive and each of the breaker composition components of an iron containing compound and booster compound, as set forth above.  As such, it would have been obvious to one having ordinary skill in the art to include the above set forth combination of gelling agent, crosslinker and breaker composition components disclosed by Hanes, JR. et al. together in a single well treatment fluid, as instantly claimed since Hanes, JR. et al. discloses the inclusion of each of the noted components of a gelling agent, crosslinker and breaker composition as used together in the well treatment fluid, and, therefore, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of acrylamide, crosslinker and breaker composition from the components suggested by Hanes, JR. et al. as each are disclosed as used for a specific purpose within a well treatment fluid, i.e., gelling agent, crosslinker and breaker, and, therefore, one of ordinary skill would recognize the use of each for forming a gelled well treatment fluid that has its viscosity reduced after it has been used for its intended purpose within the well.

With respect to independent claim 19, Hanes, JR. et al. discloses a method of fracturing a subterranean formation ([0033]) comprising: providing (i) a gel composition comprising an acrylamide polymer or copolymer ([0018], wherein polyacrylamide is disclosed); (ii) one or more crosslinkers ([0026], wherein a crosslinker can be included in the treatment fluid) and (iii) a breaker composition comprising one or more iron-containing compounds ([0025], wherein iron containing compounds may be used with conventional activators) and one or more booster compounds selected from the group as claimed ([0025], wherein cupric ion chelated with EDTA, i.e. a salt of EDTA, and aminocarboxylates are disclosed as conventional activators); and placing the compositions into a subterranean formation so as to create or enhance a fracture in the subterranean formation ([0033]).  Hanes, JR. et al. discloses each of the components as capable of use within the well treatment fluid; the polyacrylamide as an option for the gelling agent, a crosslinker as an optional additive and each of the breaker composition components of an iron containing compound and booster compound, as set forth above.  As such, it would have been obvious to one having ordinary skill in the art to include the above set forth combination of gelling agent, crosslinker and breaker composition components disclosed by Hanes, JR. et al. together in a single well treatment fluid, as instantly claimed since Hanes, JR. et al. discloses the inclusion of each of the noted components of a gelling agent, crosslinker and breaker composition as used together in the well treatment fluid, and, therefore, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of acrylamide, crosslinker and breaker composition from the components suggested by Hanes, JR. et al. as each are disclosed as used for a specific purpose within a well treatment fluid, i.e., gelling agent, crosslinker and breaker, and, therefore, one of ordinary skill would recognize the use of each for forming a gelled well treatment fluid that has its viscosity reduced after it has been used for its intended purpose within the well.
Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes, JR. et al. as applied to claims 3, 13 and 19 above, and further in view of Venditto et al. (US 2008/0099207).
Hanes, JR. et al. discloses the treatment fluid and methods as set forth above, wherein the treatment fluid may comprise an aqueous solution which is gelled with an acrylamide containing polymer and a crosslinker.  The reference, however, fails to explicitly provide for wherein the gel is formed by combining the acrylamide polymer and crosslinker in such an aqueous solution at a pH within the range as claimed, as well as the molar ratio of the one or more crosslinkers to the acrylamide polymer.  Venditto et al. teaches aqueous well treatment fluids ([0066]) wherein a polymer suitable for use therein includes polyacrylamides ([0067]) present in an amount of 0.1 to about 5% by weight of the aqueous fluid and a crosslinking agent is included therewith so as to increase the viscosity of the fluid by crosslinking mechanisms; exemplary crosslinkers overlap those disclosed by Hanes, JR. et al. and the amount of such a crosslinker will depend upon well conditions and type of treatment, but generally is in an amount of 10-1000 ppm of metal ion of crosslinking agent in the fluid ([0069]).  Venditto et al. further suggests wherein the pH of the polymer containing aqueous fluid can be adjusted to render the fluid compatible with the crosslinking agent and preferable pHs for such are in the range from neutral to basic, such as 5 to 12 ([0070]).  As such, when forming a gel of polyacrylamide and crosslinker in the treatment fluid and method of Hanes, JR. et al., it would have been obvious to one having ordinary skill in the art to combine the polyacrylamide and crosslinker at a pH within the range of 5 to 12 in order to provide an acceptable pH that is compatible with crosslinking of the polyacrylamide.  With regard to the ratio of crosslinker to polyacrylamide, based on the suggestions of Venditto et al., as well as the teaching that the amount of crosslinker used depends upon the well treatment conditions, it would have been obvious to one having ordinary skill in the art to try a ratio of crosslinker to polyacrylamide as claimed in order to provide an increase in viscosity to the hydratable polymer/polyacrylamide that is suitable for use in a well treatment method, such as fracturing, as further based on considerations such as temperature and other well conditions encountered in the formation being treated therewith since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratio as critical and it is unclear if any unexpected results are achieved by using such.  Since the crosslinker and polymer combinations of both Venditto et al. and Hanes, JR. et al. are used with the intention of increasing viscosity of an aqueous fluid to a viscosity that is suitable for use in fracturing, it does not appear that such would be considered an unexpected result of using the presently claimed ratio, and, as such, the determination of suitable ratios of crosslinker to polymer would be achievable through routine experimentation in the art.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes, JR. et al. as applied to claims 9 and 13 above, and further in view of Brannon et al. (US 2014/0251610).
Hanes, JR. et al. discloses the methods as set forth above with respect to independent claims 9 and 13, wherein the breaker composition is used to reduce the viscosity of the polyacrylamide gelled fluid; it is further suggested that in certain embodiments, a delayed release of the breaker may be desirable, particularly in instances when the subterranean operation involves a long pump time.  To achieve such a delay, the breaker may be encapsulated or provided in agglomerated/pellet form ([0022]-[0023]).  The reference, however, fails to disclose wherein the breaker is injected after the polyacrylamide and crosslinker/gel composition as claimed.  Brannon et al. teaches well treatment methods that include fracturing with a gelled fluid, wherein a suitable viscosifying polymer includes polyacrylamide ([0042]) which is crosslinked with a crosslinker ([0029]-[0030]).  It is further suggested wherein such a combination be injected without a breaker and that a breaker used to act thereon be injected separately/after the viscosifying polymer/crosslinker combination ([0029]-[0030]).  Brannon et al. teaches that recovery of fracturing fluid is accomplished by reducing/breaking the fracturing fluid and that conventional oxidative breakers can react rapidly while encapsulated breakers have limited utility at elevated temperatures due to tendency to release prematurely ([0007]).  Since Hanes, JR. et al. discloses the desire to delay breaking in some instances and Brannon et al. teaches wherein encapsulated breaker compositions, i.e., that which is disclosed by Hanes, JR. et al., may have limited utility at elevated temperatures, it would have been obvious to one having ordinary skill in the art to try injecting the breaker compositions of Hanes, JR. et al. separately from the gel/polyacrylamide-crosslinker combination, in order to delay breaking at elevated temperatures and prevent any premature breaking of the gel/viscosified fluid that may occur prior to completion of the fracturing operation that is to be conducted therewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 4 and 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,339,322 (‘322 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those issued in ‘322 provide for a well treatment fluid comprising an acrylamide polymer or copolymer, one or more crosslinkers and a breaker composition comprising an iron containing compound and a booster compound selected from the group as claimed.  Although the instant application is indeed a divisional from the application from which ‘322 issued, the Examiner notes, Applicant has presented amendments to claim 3 that now present the subject matter of the instant application in a manner which overlaps that that was elected in the application from which ‘322 issued.  As such, this double patenting rejection has been made.  New instant dependent claims 22-31 fully encompass the dependent claims issued in ‘322 with regard to the particulars of the iron containing compound, crosslinkers and provision of the acrylamide polymer as in the form of monomers or as an emulsion, which is present in independent claim 1 issued in ‘322.
Claims 3, 4 and 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,279,866 (‘866 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those issued in ‘866 fully encompass a well treatment fluid comprising an acrylamide-containing polymer, an iron-containing compound and a booster composition; ‘866 further specifies the inclusion of a crosslinking agent therein in claim 7.  As such, a well treatment fluid comprising the components as instantly claimed in the instant application would be obvious thereover.
Claims 9, 11-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,689,565 (‘565 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant noted claims and those issued in ‘565 provide for a method of fracturing/treating a well/subterranean formation by injecting a well treatment fluid comprising an acrylamide containing polymer, an iron containing salt and a booster compound selected from the group as instantly claimed.  ‘565 further specifies wherein the acrylamide containing polymer and iron containing compound/booster compound combination may be injected together or separately, as is provided in dependent claims 11, 12, 15 and 16 herein.  Although ‘565 does not explicitly recite the inclusion of a crosslinker with the acrylamide containing polymer, the specification thereof does indeed suggest the inclusion of a crosslinker therewith so as to form a gel in the well treatment fluid, wherein suitable crosslinkers encompass those instantly claimed.  As such, it would have been obvious to one having ordinary skill in the art to include a crosslinker in the well treatment fluid used in the method of ‘565 in order to enhance the viscosification of the acrylamide containing treatment fluid therein.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,624,886 discloses a breaker composition comprising iron and EDTA.
US 2015/0175880 discloses iron containing breakers used with a booster such as urea.
US 2012/0247774 discloses breakers and breaker aids, wherein the breaker aid includes chelated iron compounds.
US 9,920,241 discloses methods of fracturing and compositions therefor that include acrylamide and an iron-containing breaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/05/22